Duncan, Judge
(dissenting):
Recently in United States v Handsome, 21 USCMA 330, 333, 45 CMR 104 *534(1972), this Court unanimously declared :
. . [I]f an exhortion or adjuration to speak the truth is connected with suggestions of a threat or benefit, the confession is inadmissible.” [Emphasis supplied.]
The majority seeks to distinguish Handsome on a fact basis.
In Handsome, the appellant denied involvement in the offense under investigation and agreed to submit to a polygraph examination. Upon completion of the examination, the operator (Chief Warrant Officer Christopher-son) informed Handsome that the test results indicated that he was lying. He then cited an example of a person with the same test results who received a relatively severe sentence after continuing to deny guilt. Christopherson stated that the other suspect would have benefited by telling the truth and that Private Handsome would also benefit if he told the truth. Immediately thereafter Handsome admitted his involvement.
In the case at bar, Agent Silliman, the interrogator, testified that during the initial five or ten minutes of the interview the appellant denied having possessed or sold marihuana. After having been told of the so-called gap in the report caused by the absence of the appellant’s statement and the possibility “if he cooperated ... it would go to an American court rather than a Chinese court,” the appellant made an oral statement to Silliman detailing his participation in possession and attempted sale of marihuana, which was admitted in evidence over defense counsel’s strong objection.
The majority opinion concedes that “[t]he reference to three Americans who had been held for 2-1/2 years pending trial by a Chinese court was obviously intended to encourage a confession.” For what other reason could the statement have been made? They conclude, however, that since “the statement was not untrue and it was not an unqualified declaration that the appellant would benefit from confessing,” this case is distinguishable from Handsome.
I do not read Handsome so narrowly. As we stated therein:
“. . . This Court has followed the law of the Article III courts in this area, and for Article III courts the basic authority for the exclusion of confessions connected with threats or benefits is Bram v United States, 168 US 532, 542-543, 42 L Ed 568, 18 S Ct 183 (1897). The quotation cited with approval in Bram that :
“ ‘But a confession in order to be admissible must be free and voluntary; that is, must not be extracted by any sort of threats or violence, nor obtained by any direct or implied promises, however slight, nor by the exertion of any improper influence. . . . A confession can never be received in evidence where the prisoner has been influenced by any threat or promise; for the law cannot measure the force of the influence used, or decide upon its effect upon the mind of the prisoner, and therefore excludes the declaration if any degree of influence has been exerted.’"
has, in turn, been quoted with approval many times in decisions by the Supreme Court of the United States and this Court. See, e.g., Malloy v Hogan, 378 US 1, 12 L Ed 2d 653, 84 S Ct 1489 (1964), and United States v Askew, 14 USCMA 257, 261, 34 CMR 37 (1963).” [Emphasis supplied.] [Ibid., at page 333.]
Under the rule expressed in Bram v United States, 168 US 532, 42 L Ed 568, 18 S Ct 183 (1897), iterated in Handsome, I would hold that Silliman’s tactics, about which there is no factual dispute, amounted to unlawful inducement and influence as a matter of law.